--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
NEITHER THIS NOTE NOR THE SECURITIES THAT ARE ISSUABLE TO THE HOLDER UPON
CONVERSION HEREOF (COLLECTIVELY, THE "SECURITIES") HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE ISSUER, THAT
REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT OR; (Ill) UNLESS SOLD,
TRANSFERRED OR ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.
 


BY ACCEPTING THIS OBLIGATION, THE HOLDER REPRESENTS AND WARRANTS THAT IT IS NOT
A UNITED STATES PERSON (OTHER THAN AN EXEMPT RECIPIENT DESCRIBED IN SEC
6049(B)(4) OF THE INTERNAL REVENUE CODE AND REGULATIONS THEREUNDER) AND THAT IT
IS NOT ACTING FOR OR ON BEHALF OF A UNITES STATES PERSON (OTHER THAN AN EXEMPT
RECIPIENT DESCRIBED IN SEC. 6049(B)(4) OF THE INTERNAL REVENUE CODE AND THE
REGULATIONS THEREUNDER).


 
REVOLVING CONVERTIBLE PROMISSORY NOTE


Issuance Date:  May 31,
2014                                                                                                                     US$2,000,000


Effective Date:  July 30, 2014




FOR VALUE RECEIVED, CD INTERNATIONAL ENTERPRISES, INC., a corporation
incorporated under the laws of the State of Florida, whose address is 431
Fairway Drive, Suite 200, Deerfield Beach, Florida 33441 (the “Borrower”),
promises to pay to the order of TCA GLOBAL CREDIT MASTER FUND, LP (hereinafter,
together with any holder hereof, “Lender”), whose address is 3960 Howard Hughes
Parkway, Suite 500, Las Vegas, Nevada 89169, on or before the six (6) month
anniversary of the Effective Date or such later date as agreed upon after the
date hereof in a signed writing by the Lender (the “Revolving Loan Maturity
Date”), the lesser of: (i) Two Million and No/100 United States Dollars
(US$2,000,000); or (ii) the aggregate principal amount outstanding under and
pursuant to that certain senior secured revolving credit facility agreement,
dated as of May 31, 2014 and effective as of July 30, 2014, executed by and
among the Borrower, as borrower, certain subsidiaries of the Borrower, as joint
and several guarantors, and the Lender, as lender (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”), together
with interest (computed on the actual number of days elapsed on the basis of a
360 day year) on the aggregate principal amount of all Revolving Loans
outstanding from time to time, as provided in the Credit Agreement. Capitalized
words and phrases not otherwise defined herein shall have the meanings assigned
thereto in the Credit Agreement.

 
- 1 -

--------------------------------------------------------------------------------

 

This Revolving Convertible Promissory Note (the “Note”) evidences a portion of
the aggregate Revolving Loans incurred by Borrower under and pursuant to the
Credit Agreement, to which reference is hereby made for a statement of the terms
and conditions under which the Revolving Loan Maturity Date or any payment
hereon may be accelerated. The holder of this Note is entitled to all of the
benefits and security provided for in the Loan Documents. All Revolving Loans
shall be repaid by Borrower, or any person liable for the payment of this Note,
on the Revolving Loan Maturity Date, unless payable sooner pursuant to the
provisions of the Credit Agreement.
 


Principal and interest shall be paid to Lender as set forth in the Credit
Agreement, or at such other place as the holder of this Note shall designate in
writing to Borrower. Each Revolving Loan made by Lender, and all payments on
account of the principal and interest thereof shall be recorded on the books and
records of Lender and the principal balance as shown on such books and records,
or any copy thereof certified by an officer of Lender, shall be rebuttable
presumptive evidence of the principal amount owing hereunder.
 


Except for such notices as may be required under the terms of the Credit
Agreement, the Borrower, or any person liable for the payment of this Note,
waives presentment, demand, notice, protest, and all other demands, or notices,
in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, and assents to any extension or postponement of the
time of payment or any other indulgence.
 


Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes applicable to the full face amount of this Note.
 


The Revolving Loan evidenced hereby has been made and/or issued and this Note
has been delivered at Lender's main office set forth above. This Note shall be
governed and construed in accordance with the laws of the State of Nevada, in
which state it shall be performed, and shall be binding upon Borrower, or any
person liable for the payment of this Note, and its legal representatives,
successors, and assigns. Wherever possible, each provision of the Credit
Agreement and this Note shall be interpreted in such manner as to be effective
and valid under applicable law, but if any provision of the Credit Agreement or
this Note shall be prohibited by or be invalid under such law, such provision
shall be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of the Credit
Agreement or this Note.
 


Nothing herein contained, nor in any instrument or transaction relating hereto,
shall be construed or so operate as to require the Borrower, or any person
liable for the payment of this Note, to pay interest in an amount or at a rate
greater than the highest rate permissible under applicable law. By acceptance
hereof, Lender hereby warrants and represents to Borrower that Lender has no
intention of charging a usurious rate of interest.  Should any interest or other
charges paid by Borrower, or any parties liable for the payments made pursuant
to this Note result in the computation or earning of interest in excess of the
highest rate permissible under applicable law, any and all such excess shall be
and the same is hereby waived by the holder hereof. Lender shall make
adjustments in the Note or Credit Agreement, as applicable, as necessary to
ensure that Borrower will not be required to pay further interest in excess of
the amount permitted by applicable law. All such excess shall be automatically
credited against and in reduction of the outstanding principal balance.  Any
portion of such excess which exceeds the outstanding principal balance shall be
paid by the holder hereof to the Lender and any parties liable for the payment
of this Note, it being the intent of the parties hereto that under no
circumstances shall Borrower, or any party liable for the payments hereunder, be
required to pay interest in excess of the highest rate permissible under
applicable law.
 


 
THE HOLDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE UNITED STATES
INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE OBLIGATIONS
HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON­U.S. PERSONS. THE INTEREST PAYABLE
HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S. PERSON WHO HOLDS
THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED STATES INCOME
TAX LAW.

 
- 2 -

--------------------------------------------------------------------------------

 



 


 


At any time and from time to time while this Note is outstanding, this Note may
be, upon an Event of Default and at the sole option of the Lender, convertible
into shares of the common stock, par value $0.0001 per share (the
“Common Stock”) of Borrower, in accordance with the terms and conditions set
forth below.
 


(a)          Voluntary Conversion.  At any time while this Note is outstanding
and upon an Event of Default, the Lender may convert all or any portion of the
outstanding principal, accrued and unpaid interest, and any other sums due and
payable hereunder or under the Credit Agreement (such total amount, the
“Conversion Amount”) into shares of Common Stock of the Borrower (the
“Conversion Shares”) at a price equal to: (i) the Conversion Amount (the
numerator); divided by (ii) eighty-five percent (85%) of the lowest daily volume
weighted average price of the Borrower's Common Stock during the five (5)
Business Days immediately prior to the Conversion Date, which price shall
be  indicated in the conversion notice (in the form attached hereto as
Exhibit A, the “Conversion Notice”) (the denominator) (the “Conversion Price”).
The Lender shall submit a Conversion Notice indicating the Conversion Amount,
the number of Conversion Shares issuable upon such conversion, and where the
Conversion Shares should be delivered.


(b)           The Lender's Conversion Limitations. The Borrower shall not affect
any conversion of this Note, and the Lender shall not have the right to convert
any portion of this Note, to the extent that after giving effect to the
conversion set forth on the Conversion Notice submitted by the Lender, the
Lender (together with the Lender's Affiliates and any Persons acting as a group
together with the Lender or any of the Lender's Affiliates) would beneficially
own shares of Common Stock in excess of the Beneficial Ownership Limitation (as
defined herein). To ensure compliance with this restriction, prior to delivery
of any Conversion Notice, the Lender shall have the right to request that the
Borrower provide to the Lender a written statement of the percentage ownership
of the Borrower's Common Stock that would be beneficially owned by the Lender
and its Affiliates in the Borrower if the Lender converted such portion of this
Note then intended to be converted by Lender. The Borrower shall, within two (2)
Business Days of such request, provide Lender with the requested information in
a written statement, and the Lender shall be entitled to rely on such written
statement from the Borrower in issuing its Conversion Notice and ensuring that
its ownership of the Borrower's Common Stock is not in excess of the Beneficial
Ownership Limitation.  The restriction described in this Section may be waived
by Lender, in whole or in part, upon notice from the Lender to the Borrower to
increase such percentage.
 


For purposes of this Note, the “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note.  The limitations contained in this Section shall apply to a successor
holder of this Note.  For purposes of this Note, “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization or a government or any department or
agency thereof.
 


(c)          Mechanics of Conversion.  The conversion of this Note shall be
conducted in the following manner:
 


(1)           To convert this Note into shares of Common Stock on any date set
forth in the Conversion Notice by the Lender (the “Conversion Date”), the Lender
shall transmit by facsimile or electronic mail (or otherwise deliver) a copy of
the fully executed Conversion Notice to the Borrower (or, under certain
circumstances as set forth below, by delivery of the Conversion Notice to the
Borrower's transfer agent).
 



 
- 3 -

--------------------------------------------------------------------------------

 



(2)             Upon receipt by the Borrower of a copy of a Conversion Notice,
the Borrower shall as soon as practicable, but in no event later than two (2)
Business Days after receipt of such Conversion Notice, send, via facsimile or
electronic mail (or otherwise deliver) a confirmation of receipt of such
Conversion Notice (the “Conversion Confirmation”) to the Lender indicating that
the Borrower will process such Conversion Notice in accordance with the terms
herein. In the event the Borrower fails to issue its Conversion Confirmation
within said two (2) Business Day time period, the Lender shall have the absolute
and irrevocable right and authority to deliver the fully executed Conversion
Notice to the Borrower's transfer agent, and pursuant to the terms of the Credit
Agreement, the Borrower's transfer agent shall issue the applicable Conversion
Shares to Lender as hereby provided. Within five (5) Business  Days after the
date of the Conversion Confirmation (or the date of the Conversion Notice, if
the Borrower tails to issue the Conversion Confirmation), provided that the
Borrower's transfer agent is participating in the Depository Trust Company’s
(“DTC”) Fast Automated Securities Transfer (“FAST”) program, the Borrower shall
cause the transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the Credit
Agreement, the Lender may request and require the Borrower's transfer agent to)
electronically transmit the applicable Conversion Shares to which the Lender
shall be entitled by crediting the account of the Lender's prime broker with DTC
through its Deposit Withdrawal Agent Commission (“DWAC”) system, and provide
proof satisfactory to the Lender of such delivery. In the event that the
Borrower's transfer agent is not participating in the DTC FAST program and is
not otherwise DWAC eligible, within five (5) Business Days after the date of the
Conversion Confirmation (or the date of the Conversion Notice, if the Borrower
fails to issue the Conversion Confirmation), the Borrower shall instruct and
cause its transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the Credit
Agreement, the Lender may request and require the Borrower's transfer agent to)
issue and surrender to a nationally recognized overnight courier for delivery to
the address specified in the Conversion Notice, a certificate, registered in the
name of the Lender, or its designees, for the number of Conversion Shares to
which the Lender shall be entitled. To effect conversions hereunder, the Lender
shall not be required to physically surrender this Note to the Borrower unless
the entire principal amount of this Note, plus all accrued and unpaid interest
thereon, has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable conversion. The Lender and the Borrower shall maintain records
showing the principal amount(s) converted and the date of such conversion(s).
The Lender, and any assignee by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof. Lender shall provide
confirmations of any trading activity related to this Agreement and/or the
Revolving Note and shall make brokerage records available related to said trades
activity.  Lender further agrees to act in good faith when calculating the
number of shares due to Lender pursuant to any conversion that the Lender may
exercise.
 


(3)           The Person(s) entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder(s) of such shares of Common Stock as of the Conversion Date.
 


(4)          If in the case of any Conversion Notice, the certificate or
certificates are not delivered to or as directed by the Lender by the date
required hereby, the Lender shall be entitled to elect by written notice to the
Borrower at any time on or before its receipt of such certificate or
certificates, to rescind such Conversion Notice, in which event the Borrower
shall promptly return to the Lender any original  Note delivered to the Borrower
and the Lender shall promptly return to the Borrower the Common Stock
certificates representing the principal amount of this Note unsuccessfully
tendered  for conversion to the Borrower.



 
- 4 -

--------------------------------------------------------------------------------

 



(5)           The Borrower's obligations to issue and deliver the Conversion
Shares upon conversion of this Note in accordance with the terms hereof are
absolute and unconditional, irrespective of any action or inaction by the Lender
to enforce the same, any waiver or consent with respect to any provision hereof,
the recovery of any judgment against any person or entity or any action to
enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or  any breach or alleged breach by the Lender or any other person
or entity of any obligation to  the Borrower or any violation or alleged
violation of law by the Lender or any other person or entity, and irrespective
of any other circumstance which might otherwise limit such obligation of the
Borrower to the Lender in connection with the issuance of such Conversion
Shares; provided, however, that such delivery shall not operate as a waiver by
the Borrower of any such action the Borrower may have against the Lender. In the
event the Lender of this Note shall elect to convert any or all of the
outstanding principal amount hereof and accrued but unpaid interest thereon in
accordance with the terms of this Note, the Borrower may not refuse conversion
based on any claim that the Lender or anyone associated or affiliated with the
Lender has been engaged in any violation of law, agreement or for any other
reason, unless an injunction from a court, on notice to Lender, restraining and
or enjoining conversion of all or part of this Note shall have been sought and
obtained, and the Borrower posts a surety bond for the benefit of the Lender in
the amount of 150% of the outstanding principal amount of this Note, which is
subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the underlying dispute and the proceeds
of which shall be payable to such Lender to the extent it obtains judgment.  In
the absence of such injunction, the Borrower shall issue Conversion Shares upon
a properly noticed conversion.  If the Borrower fails for any reason to deliver
to the Lender such certificate or certificates representing Conversion Shares
pursuant to timing and delivery requirements of this Note, the Borrower shall
pay to such Lender, in cash, as liquidated damages and not as a penalty, for
each $1,000 of principal amount being converted, $1.00 per day for each day
after the date by which such certificates should have been delivered until such
certificates are delivered. Nothing herein shall limit a Lender's right to
pursue actual damages or declare an Event of Default pursuant to the Credit
Agreement, this Note or any agreement securing the indebtedness under this Note
for the Borrower's failure to deliver Conversion Shares within the period
specified herein and such Lender shall have the right to pursue all remedies
available to it hereunder, at law or in equity, including, without limitation, a
decree of specific performance and/or injunctive relief. The exercise of any
such rights shall not prohibit the Lender from seeking to enforce damages
pursuant to any other Section hereof or under applicable law. Nothing herein
shall prevent the Lender from having the Conversion Shares issued directly by
the Borrower's transfer agent in accordance with the Credit Agreement, in the
event for any reason the Borrower fails to issue or deliver, or cause its
transfer agent to issue and deliver, the Conversion Shares to the Lender upon
exercise of Lender's conversion rights hereunder.
 


(6)           The issuance of certificates for shares of the Common Stock on
conversion of this Note shall be made without charge to the Lender hereof for
any documentary stamp or similar taxes, or any other issuance or transfer fees
of any nature or kind that may be payable in respect of the issue or delivery of
such certificates, any such taxes or fees, if payable, to be paid by the
Borrower.


(7)           Borrower shall take all action reasonably necessary to at all
times have authorized, and reserved for the purpose of issuance, such number of
shares of Common Stock as shall be necessary to effect the full conversion of
the Note in accordance with its terms (the “Share Reserve”).  If at any time the
Share Reserve is insufficient to effect the full conversion of the Note then
outstanding, Borrower shall increase the Share Reserve accordingly.  If Borrower
does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, Borrower shall call and hold a special
meeting of the shareholders within forty-five (45) days of such occurrence, or
take action by the written consent of the holders of a majority of the
outstanding shares of Common Stock, if possible, for the sole purpose of
increasing the number of shares authorized to an amount of shares equal to three
(3) times the Conversion Shares.  Borrower’s management shall recommend to the
shareholders to vote in favor of increasing the number of shares of Common Stock
authorized.
 



 
- 5 -

--------------------------------------------------------------------------------

 



(d)        Adjustments to Conversion Price.  If, at any time while this Note is
outstanding: (i) the Borrower effects any merger or consolidation of the
Borrower with or into another Person, (ii) the Borrower effects any sale of all
or substantially all of its assets in one transaction or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Borrower
or another Person) is completed pursuant to which holders of Common Stock are
permitted  to tender or exchange their shares for other securities, cash or
property, or (iv) the Borrower effects any reclassification of the Common Stock
or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then upon any subsequent
conversion of this Note, the Lender shall have the right to receive, for each
Conversion Share that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one (1) share of
Common  Stock (the “Alternate Consideration”). For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one (1) share of Common Stock in
such Fundamental Transaction, and the Borrower shall apportion the Conversion
Price among the Alternate Consideration in a reasonable manner reflecting the
relative value of any different components of the Alternate Consideration. If
holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Lender shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Note following such Fundamental Transaction. To the extent
necessary to effectuate the foregoing provisions, any successor to the Borrower
or surviving entity in such Fundamental Transaction shall issue to the Lender a
new note consistent with the foregoing provisions and evidencing the Lender's
right to convert such note into Alternate Consideration. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this Section and insuring that this Note (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.


(e)        Make-Whole Rights. Upon liquidation by the Lender of Conversion
Shares issued pursuant to a Conversion Notice, provided that the Lender realizes
a net amount from such liquidation equal to less than the Conversion Amount
specified in the relevant Conversion Notice (such net realized amount, the
“Realized Amount”), the Borrower shall issue to the Lender additional shares of
the Borrower’s Common Stock equal to: (i) the Conversion Amount specified in the
relevant Conversion Notice; minus (ii) the Realized Amount, as evidenced by a
reconciliation statement from the Lender (a “Sale Reconciliation”) showing the
Realized Amount from the sale of the Conversion Shares; divided by (iii) the
average volume weighted average price of the Borrower’s Common Stock during the
five (5) Business Days immediately prior to the date upon which the Lender
delivers notice (the “Make-Whole Notice”) to the Borrower that such additional
shares are requested by the Lender (the “Make-Whole Stock Price”) (such number
of additional shares to be issued, the “Make-Whole Shares”). Upon receiving the
Make-Whole Notice and Sale Reconciliation evidencing the number of Make-Whole
Shares requested, the Borrower shall instruct its transfer agent to issue
certificates representing the Make-Whole Shares, which Make Whole Shares shall
be issued and delivered in the same manner and within the same time frames as
set forth herein. The Make-Whole Shares, when issued, shall be deemed to be
validly issued, fully paid, and non-assessable shares of the Borrower’s Common
Stock.  Following the sale of the Make-Whole Shares by the Lender: (i) in the
event that the Lender receives net proceeds from such sale which, when added to
the Realized Amount from the prior relevant Conversion Notice, is less than the
Conversion Amount specified in the relevant Conversion Notice, the Lender shall
deliver an additional Make-Whole Notice to the Borrower following the procedures
provided previously in this paragraph, and such procedures and the delivery of
Make-Whole Notices shall continue until the Conversion Amount has been fully
satisfied; (ii) in the event that the Lender received net proceeds from the sale
of Make-Whole Shares in excess of the Conversion Amount specified in the
relevant Conversion Notice, such excess amount shall be applied to satisfy any
and all amounts owed hereunder in excess of the Conversion Amount specified in
the relevant Conversion Notice.




 [-signature page follows-]
 



 
- 6 -

--------------------------------------------------------------------------------

 



 




 
IN WITNESS WHEREOF, the Borrower has executed this Note as of the date set forth
above.
 


 
CD INTERNATIONAL ENTERPRISES, INC.
 


 


 


 
By: /s/ Yuejian (James) Wang
 
Name:  Yuejian (James) Wang
 
Title:    Chief Executive Officer
 
 
 
 
 
 

 
 
[Signature Page 1 of 3 to Revolving Convertible Promissory Note]

 
- 7 -

--------------------------------------------------------------------------------

 

 
CONSENT AND AGREEMENT
 


 
The undersigned, referred to in the foregoing revolving convertible promissory
note as a guarantor, hereby consents and agrees to said revolving convertible
promissory note and to the payment of the amounts contemplated therein,
documents contemplated thereby and to the provisions contained therein relating
to conditions to be fulfilled and obligations to be performed by it pursuant to
or in connection with said revolving convertible promissory note to the same
extent as if the undersigned were a party to said revolving convertible
promissory note.
 
 
CDI CHINA, INC.
 
By:  /s/ Yuejian (James) Wang
 
Name: Yuejian (James) Wang
 
Title:  President
 
 
CHINA DIRECT INVESTMENTS, INC.
 
By: /s/ Yuejian (James) Wang
 
Name: Yuejian (James) Wang
 
Title:  President
 
 
CDII MINERALS, INC.
 
By:  /s/ Yuejian (James) Wang
 
Name: Yuejian (James) Wang
 
Title:  President
 
 
INTERNATIONAL MAGNESIUM GROUP, INC.
 
 
By:  /s/ Yuejian (James) Wang
 
Name: Yuejian (James) Wang
 
Title:  President
 
 
[Signature Page 2 of 3 to Revolving Convertible Promissory Note]


 
 
- 8 -

--------------------------------------------------------------------------------

 


 


/s/ Yuejian (James) Wang
YUEJIAN (JAMES) WANG








 














 
[Signature Page 3 of 3 to Revolving Convertible Promissory Note]



 
- 9 -

--------------------------------------------------------------------------------

 



 
EXHIBIT A NOTICE OF CONVERSION
 
The undersigned hereby elects to convert principal and/or interest under the
Revolving Convertible Promissory Note (the “Note”) issued by CD International
Enterprises, Inc., a corporation incorporated under the laws of the State of
Florida (the “Company”), into shares of common stock, par value $0.0001 per
share (the “Common Shares”), of the Company in accordance with the conditions of
the Note, as of the date written below.
 


 
Based solely on information provided by the Company to Holder, the undersigned
represents and warrants to the Company that its ownership of the Common Shares
does not exceed the Beneficial Ownership Limitation as specified under the Note.
 


 
Conversion Calculations Effective Date of Conversion:

 
Principal Amount and/or Interest to be
Converted:                                                                                                                               
Number of Common Shares to be Issued:
 


[HOLDER]


By:                                                            
 


Name:                                                            
 


Title:                                                            


Address:                                                            




 


 


 



 
- 10 -

--------------------------------------------------------------------------------

 
